Case 1:16-cr-00281-PGG Document 782 Filed 11/26/19 Page 1of 3

To: Honorable Judge Paul G. Gardephe U.5.D.J.
From: Brandon Green REG # 56400-054, Defendant

Re: Case No. 16-CR-281 (PGG)

November 22, 2019
NOTICE OF FILING IN RESPONSE TO COURT'S NOVEMBER 8TH ORDER
Your Honor:

Please take notice that I've filed some pleadings [FN 1] in response to this Court's November 8th
Order, which requested that the Parties here file a Brief to address the Court's question of whether now
is the proper time for this Court to address, at this stage of the proceedings, Defendant's allegations that
he received ineffective assistance of counsel at trial. That November 8th Order gave a November 22nd,
2019, Deadline for the filing of the Brief. And, in response to this Order I've prepared and filed several
pleadings to address my concerns of, inter alia, needing more time to adequately prepare and file the
Brief, and my desire to proceed forward with the filing of the Brief myself. These pleadings have been
submitted to the Prison Staff here at the Metropolitan Detention Center (MDC}, today, November 22nd,
2019; so, according to the Prisoner Mailbox rule, they are timely filed in accordance with this Court's
November &th Order. Mareover, !'m placing the Court on Notice of these things to prevent it from ruling
adversely against me based upon me or Ms. Dolan not submitting anything by the November 22nd
Deadline,

| will also see if | can have someone personally deliver these pleadings sooner, however, please
know that they are in the mail. Also, | ask this Court to hold off any further rulings in this matter until
these pleadings are received and thoroughly reviewed; and | maintain that doing otherwise would be a
violation of my rights to, inter alia, due process of law, for which | would appeal to the Second Circuit.

Please understand that | have nothing but the upmost respect for this Court, and am not
maintaining to be, nor trying to play, the role of a lawyer. | only wish to advocate for the protection of
my Constitutional Rights, and seek to remedy the injustices that have resulted in me being wrongfully
convicted here. And | feel that the Court and all Parties invalved here have a duty to address these
issues; a duty to seek justice, not to just convict.

Therefore, | PRAY that this Court will hold off on making any adverse rulings against me which
would prevent me from submitting my Brief, or from further presenting and arguing my Sentencing
Memorandum Claims [FN 2] before this Court. if anything, this Court should immediately hold a hearing
to resolve the issues of my proceeding forward with my Sentencing Memorandum Claims myself, and/or
being appointed Counsel for the same. As this Court is aware, I've hired, Ms. Dolan, only for the

 
Case 1:16-cr-00281-PGG Document 782 Filed 11/26/19 Page 2 of 3

purposes of sentencing. We do not have a retainer agreement for any possible evidentiary hearings or
other filings, to include the Court's requested Brief in the November 8th Order. These are issues that
need to be resolved, and can only be done by having a hearing with all parties being present.

Sincerely,

 

Brandon Green 56400-054

1. These pleadings consist of my: Motion For Extension of Time; and Notice of Intent to File Brief (this is
a new Motion for Extension of Time; it is not the one that this Court has already received, it specifically
addresses this Court's November 8th Order, and the other Motion was sent before Mr. Green new
about said Order); Mation to Proceed In Propria Persona, and For Similar Related Relief; and,
Memorandum of Law In Support of Motion For Extension of Time, and Motion To Proceed in Propria
Persona, and For Similar Related Relief.

2. Sentencing Memorandum Claims refers to ALL claims raised by me in my Sentencing Memorandum,
to include, but not limited to, all claims of ineffective assistance of counsel (IAC} that occurred pre-trial,
during trial, and post-trial, all claims of prosecutorial, government, and official misconduct, all claims of
perjury committed by government agents (state and federal), and government witnesses (to include, but
not limited to, cooperating witnesses, confidential informants, and government agents and employees
(state and federal)), and all claims of false, fabricated, and manipulated evidence.

 
 

Case 1:16-cr-00281-PGG Document 782 Filed 11/26/19 Page 3 of 3

val

“4

Mi

 

Load AN ach MIN
a pow\ay hayo4 dh

OMS, pb IWAL FsWoMLanny  (abely, pa fn
) y Kt TGVUANOY

   

ary AN Swe
LOTS ‘rq 06
Whynorg y0vd

 

ms — | hGoo0hag Ny Nopuyysg
